DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraphs [26], [31]-[32], [45]-[47] and [86] recite reference sign 108 in connection with either one or more physical processors or a server, however, reference sign 108 is not included in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Figure 3 designates “Server(s)” as reference sign 106, however, paragraphs [32], [46]-[47], [95] and [97] designate the server(s) as reference sign 108.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Regarding claims 11-15, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Molina et al. (US 2017/0361060 A1) (Molina).
Referring to claims 1 and 11: Molina teaches a system (see figure 1, #10) for delivering sensory stimulation to a patient (see paragraph [0020]), comprising: a sensor (see figure 1, #18) configured to measure brain activity information of the patient during a sleep session (see paragraph [0023]); a sensory stimulator (see figure 1, #16) configured to deliver sensory simulations to the patient during the sleep session (see paragraph [0022]); and a computer system (see figure 1, #20) that comprises one or more physical processors operatively connected with the sensor and the sensory stimulator, the one or more physical processors being programmed with computer program instructions (see paragraphs [0024]-[0026]) which, when executed cause the computer system to: obtain sleep cycle information of the patient and/or cognitive domain information of the patient (see paragraphs [0023], [0027] and [0054]; wherein the criteria for detecting whether slow waves are present in the subject are sleep cycle information of the patient); detect slow wave sleep in the patient based on the brain activity information of the patient during the sleep session from the sensor (see paragraphs [0028], [0030] and [0055]-[0057]); determine a first stimulation profile, a second stimulation profile, or a combination stimulation profile thereof based on the obtained sleep cycle information and/or the obtained cognitive domain information (see paragraphs [0042]-[0043] and [0058]; wherein it is clear that a first stimulation is determined and a second time-out stimulation is determined based on the obtained criteria related to sleep cycle of the subject); and provide input to the sensory stimulator based on the determined stimulation profile, the provided input causing the sensory stimulator to deliver the sensory simulations to the patient based on the determined stimulation profile during the detected slow wave sleep in the patient (see paragraphs [0042]-[0043] and [0058]).
Referring to claims 2 and 12: Molina further teaches wherein each of the first and second stimulation profiles include information that is selected from the group consisting of simulation timing when the sensory stimulation is delivered to the patient, duration of a sensory stimulation block, number of tones in the sensory stimulation block, in-phase time delay from a positive going zero-crossing, time based inter-block interval (IBI), an inter-tone interval (ITI), number of sleep slow waves to skip between sensory stimulation blocks, a duration to wait after detecting suitable stimulation conditions and before beginning the sensory stimulation blocks, a duration to wait after detecting arousal conditions and before beginning the sensory stimulation blocks, whether to synchronize a sensory stimulation block its first sensory stimulation with an up-state of a first subsequent slow-wave after the duration of the inter-block interval (IBI) is satisfied, and a time delay after the slow wave sleep is detected and before beginning the sensory stimulation blocks (see paragraphs [0020], [0022], [0041]-[0042] and [0058]). The examiner notes that the limitation directed to a combination stimulation profile is not required by the claim as a result of “a combination stimulation profile” being recited in the alternative in claims 1 and 11.
Referring to claims 3 and 13: Molina further teaches the sleep cycle information is selected from the group consisting of time from sleep onset, biological signals, sleep patterns, sleep phases, sleep cycles, and/or a measure of quality of a user's sleep (see paragraphs [0021], [0023], [0027] and [0041]-[0042]). The examiner notes that the limitation “the cognitive domain information is selected from the group consisting of verbal memory, non-verbal memory, memory consolidation, endocrine activity level, motors skills, executive function, visual spatial skills, verbal fluency, attention, and information processing” is not required by the claim as a result of obtaining “cognitive domain information of the patient” being recited in the alternative in claims 1 and 11. 
Referring to claims 4 and 14: Molina further teaches the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, magnetic stimulation and electrical stimulation (see paragraph [0022]).
Referring to claims 5 and 15: Molina further teaches the computer system is configured to determine an arousal based on the brain activity information of the patient (see paragraph [0032]), and provide input to the sensory stimulator based on the determined arousal, the provided input causing the sensory stimulator to stop or delay delivering the sensory stimulation to the patient based on the determined arousal (see paragraph [0035]; wherein stimulation ceases due to increased likelihood of an arousal).
Referring to claim 6: Molina teaches a method for delivering sensory stimulation (see figure 10), the method being implemented by a computer system (see figure 1, #20) that comprises one or more physical processors executing computer program instructions (see paragraphs [0024]-[0026]) that, when executed, perform the method, the method comprising: obtaining sleep cycle information of a patient and/or cognitive domain information of the patient (see figure 10, #1004; paragraphs [0023], [0027] and [0054]; wherein the criteria for detecting whether slow waves are present in the subject are sleep cycle information of the patient); detect slow wave sleep in the patient based on brain activity information of the patient during the sleep session (see figure 10, #1006/1008/1010; paragraphs [0028], [0030] and [0055]-[0057]) from a sensor (see figure 1, #18); determining, using the computer system, a first stimulation profile, a second stimulation profile, or a combination stimulation profile thereof based on the obtained sleep cycle information and/or the obtained cognitive domain information  (see paragraphs [0042]-[0043] and [0058]; wherein it is clear that a first stimulation is determined and a second time-out stimulation is determined based on the obtained criteria related to sleep cycle of the subject); and providing, using the computer system, input to a sensory stimulator (see figure 1, #16) based on the determined stimulation profile, the provided input causing the sensory stimulator to deliver the sensory simulations to the patient based on the determined stimulation profile during the detected slow wave sleep in the patient (see figure 10, #1012; paragraphs [0042]-[0043] and [0058]).
Referring to claim 7: Molina further teaches wherein each of the first and second stimulation profiles include information that is selected from the group consisting of simulation timing when the sensory stimulation is delivered to the patient, duration of a sensory stimulation block, number of tones in the sensory stimulation block, in-phase time delay from a positive going zero-crossing, time based inter-block interval (IBI), an inter-tone interval (ITI), number of sleep slow waves to skip between sensory stimulation blocks, a duration to wait after detecting suitable stimulation conditions and before beginning the sensory stimulation blocks, a duration to wait after detecting arousal conditions and before beginning the sensory stimulation blocks, whether to synchronize a sensory stimulation block its first sensory stimulation with an up-state of a first subsequent slow-wave after the duration of the inter-block interval (IBI) is satisfied, and a time delay after the slow wave sleep is detected and before beginning the sensory stimulation blocks (see paragraphs [0020], [0022], [0041]-[0042] and [0058]). The examiner notes that the limitation directed to a combination stimulation profile is not required by the claim as a result of “a combination stimulation profile” being recited in the alternative in claim 6.

Referring to claim 8: Molina further teaches the sleep cycle information is selected from the group consisting of time from sleep onset, biological signals, sleep patterns, sleep phases, sleep cycles, and/or a measure of quality of a user's sleep (see paragraphs [0021], [0023], [0027] and [0041]-[0042]). The examiner notes that the limitation “the cognitive domain information is selected from the group consisting of verbal memory, non-verbal memory, memory consolidation, endocrine activity level, motors skills, executive function, visual spatial skills, verbal fluency, attention, and information processing” is not required by the claim as a result of obtaining “cognitive domain information of the patient” being recited in the alternative in claim 6. 
Referring to claim 9: Molina further teaches the sensory stimulation is selected from the group consisting of olfactory stimulation, auditory stimulation, visual stimulation, touch stimulation, taste stimulation, haptic stimulation, peripheral stimulation, magnetic stimulation and electrical stimulation (see paragraph [0022]).
	Referring to claim 10: Molina further teaches  the method further comprises determining, using the computer system, an arousal based on the brain activity information of the patient (see paragraph [0032]), and providing, using the computer system, input to the sensory stimulator based on the determined arousal, the provided input causing the sensory stimulator to stop or delay delivering the sensory stimulation to the patient based on the determined arousal (see paragraph [0035]; wherein stimulation ceases due to increased likelihood of an arousal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia Molina (US 2016/0220783 A1) which teaches first and second stimulation profiles; and Geerlings et al. (US 2017/0340854 A1) which teaches adjusting duration of sensory stimuli.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791